Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 8 – page 16, filed on 08/03/2022, with respect to claims 1, and 3-12 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1, and 3-12 have been withdrawn.

Examiner’s Amendment
          Examiner’s amendment to the record appears below. Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be filed no later than the payment of the issue fee.
          Authorization for this examiner's amendment was given in a communication with John Sepulveda, Reg. No.: 75,678, on August 24, 2022.
In the specification:
          Please remove propagate from page12 line19.
           
Allowable Subject Matter
Claim(s) 1, and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts US20180314616A1 (Savolainen), US20170220430A1 (Joshi), US20080086480A1 (Srivastava), US20110264748A1 (Pouzin), US20180359336A1 (Chattopadhyay), US20060074970A1 (Narayanan) and US20110307291A1 (Rolia) do not teach the limitation. Claim 1 is allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1….. selecting a source AG cluster with a predetermined failover configuration to be replaced with a target AG cluster with the same predetermined failover configuration, wherein all target AG cluster nodes have mutually similar configurations; selecting a plurality of performance monitors; monitoring performance of instances and databases of the source AG cluster with each of the plurality of performance monitors to obtain time series; defining trends of the time series; obtaining at least one benchmark value for the plurality of performance monitors for source nodes in the source AG cluster and target nodes in the target AG cluster and calculating at least one benchmark ratio, wherein the benchmark ratio is defined for each benchmark as a ratio between a source node benchmark value and a respective target node benchmark value; adjusting said time series based on the defined trends and adjusting at least one of said time series based on the at least one benchmark ratio; constituting a logical grouping of all instances and databases of the source AG cluster for forming logical groups comprising at least one Always On High Availability Group (AG) and at least one temporary database group, and wherein the logical groups may further comprise a user database group, a non-AG user database group, an Active-Active Failover Cluster Instances (FCI-instances) group, and/or an Active-Passive FCI-instances group; calculating workloads of said logical groups for each node of the source AG cluster on basis of the adjusted time series, and calculating, for each node, a maximum total predicted workload with respect to each of the plurality of performance monitors caused by all instances and databases of the respective node of the source AG cluster and databases in any other nodes of the source AG cluster that may at any point of time be instantiated on the node based on the predetermined failover configuration by summing workloads of the respective logical groups; predicting a required capacity of the target AG cluster nodes with respect to selected parameters associated with the plurality of performance monitors on basis of calculated workloads…, and in combination with other limitations recited as specified in claim 1.
Claims 3-12 include the above-described allowable subject matter for being dependent on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442